Case 1:15-cV-OO725-RSK ECF No. 119 filed 12/11/18 PagelD.683 Page 1 of 2

UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF MlCH|GAN
SOUTHERN D|VlSlON

 

LA ANTONETTE ANDERSON, Case No.: 1:15-cv-0725
Plaintiff,
v HON. RAY KENT
HAWORTH, INC.,
Defendant
Brad|ey K. Glazier (P35523) Andrea C. Bernard (P49209)
Robert |Vl. Howard (P80740) C. Ryan Grondzik (P75526)
BOS & GLAZ|ERl P.L.C.` WARNER NORCROSS & JUDD LLP
Attorneys for P|aintiff Attorneys for Defendant
990 Monroe Avenue, N.W. 111 Lyon Street, N.W.l Ste. 900
Grand Rapids, Nl| 49503 Grand Rapids, Ml 49503
(616) 458-6814 (616) 752-2000

 

CERT|F|CATE REGARD|NG CONCURRENCE |N REL|EF

|n accordance with Local Rule 7.1(d). plaintist counsel submits this certification of
his attempts to obtain concurrence before filing plaintiff’s Brief in Support of Amended
Judgment.

1. On December10, 2018, Counse| for plaintiff contacted counsel for defendant
via emai| and phone to seek concurrence regarding the filing of a motion to amend the
Court's Judgment to include interest, costs, and attorney fees payable to plaintiff

2. Defendant Haworth, |no., concurred With the filing of the motion and agrees
to the amount of prejudgment interest and the amount of attorney fees requested, but
reserves its right to appeal the court's ruling as to the underlying merits and judgment

dated November 29, 2018.

00139934.WPD

Case 1:15-cV-OO725-RSK ECF No. 119 filed 12/11/18 PagelD.684 Page 2 of 2

Dated: December 11, 2018

00139934.WPD

BOS & GLAZ|ER, P.L.C.
Attorneys for P|aintiff

By: /s/ Bradlev K. Glazier
Brad|ey K. Glazier (P35523)
Robert M. Howard (P80740)

BUSINESS ADDRESS:
990 lV|onroe Avenue N.W.
Grand Rapids, |\/1| 49503
(616) 458-6814

